Exhibit 10.1
NOTE: Performance restricted stock unit awards were made to certain members of
the Managing Committee (“Participants”) of U.S. Bancorp (the “Company”) on
February 16, 2010 (the “Grant Date”). Each of such Awards will have the terms
and conditions set forth in the Participant’s award summary (the “Award
Summary”), which can be accessed on the Citigroup/Smith Barney Benefit Access
Website at www.benefitaccess.com. The Award Summary may be viewed at any time on
this Website, and the Award Summary may also be printed out. In addition to the
individual terms and conditions set forth in the Award Summary, each performance
restricted stock unit award will have the terms and conditions set forth in the
form of Performance Restricted Stock Unit Award Agreement below. As a condition
of each performance restricted stock unit award, Participant accepts the terms
and conditions of the Performance Restricted Stock Unit Award Agreement and the
Award Summary.
U.S. BANCORP
PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT, together with the Award Summary and Exhibit A hereto which are
incorporated herein by reference (collectively, the “Agreement”), sets forth the
terms and conditions of a performance restricted stock unit award representing
the right to receive shares of common stock of the Company, par value $0.01 per
share (the “Common Stock”). The Agreement is issued pursuant to the Company’s
2007 Stock Incentive Plan (the “Plan”) and is subject to its terms. Capitalized
terms that are not defined in the Agreement shall have the meaning ascribed to
such terms in the Plan.
The Company and Participant agree as follows:

1.   Award       Subject to the terms and conditions of the Plan and the
Agreement, the Company grants to Participant a performance restricted stock unit
award entitling Participant to the number of performance restricted stock units
(the “Units”) set forth in Participant’s Award Summary. Each Unit represents the
right to receive one share of Common Stock, subject to the vesting requirements
and distribution provisions of this Agreement and the terms of the Plan. The
shares of Common Stock distributable to Participant with respect to the Units
granted hereunder are referred to as the “Shares.”

2.   Vesting; Forfeiture

  (a)   Performance Based Vesting Condition; Forfeiture. Except as otherwise
provided in Sections 2(e) and (f), (i) none of the Shares shall vest at any
time, unless the Company achieves or exceeds the Peer Group ROE Ranking Target
(as defined in Exhibit A), and (ii) if the Company does not achieve or exceed
the Peer Group ROE Ranking Target, all of the Units shall be immediately and
irrevocably forfeited as of the Determination Date (as defined below). The
performance period to be used for determining whether or not the Company has
achieved or exceeded the Peer Group ROE Ranking Target is specified in Exhibit A
and is referred to herein as the “Performance Period,” and the date on which
such

 



--------------------------------------------------------------------------------



 



      determination will be made is specified in Exhibit A and is referred to
herein as the “Determination Date.”

  (b)   Time Based Vesting Condition; Forfeiture. Subject to Section 2(a), 50%
of the Units shall vest on the third anniversary of the Grant Date (the “First
Scheduled Vesting Date”), an additional 25% of the Units shall vest on the
fourth anniversary of the Grant Date (the “Second Scheduled Vesting Date”), and
the remaining 25% of the Units shall vest on the fifth anniversary of the Grant
Date (the “Third Scheduled Vesting Date,” and, together with the First Scheduled
Vesting Date and the Second Scheduled Vesting Dates, the “Scheduled Vesting
Dates”). Except as otherwise provided in this Section 2, if Participant ceases
to be an employee of the Company or any Affiliate prior to vesting of any Units
on a Scheduled Vesting Date, all of Participant’s unvested Units shall be
immediately and irrevocably forfeited as of the date on which Participant’s
employment is terminated.     (c)   Continued Vesting Upon Termination of
Employment due to Retirement. Subject to Section 2(a), if Participant ceases to
be an employee of the Company or any Affiliate prior to the First Scheduled
Vesting Date by reason of Retirement (as defined below), then a Pro Rata Portion
(as defined below) of the Units shall become vested on such First Scheduled
Vesting Date. Subject to Section 2(a), if a Participant ceases to be an employee
of the Company after the First Scheduled Vesting Date but prior to the Second
Scheduled Vesting Date by reason of Retirement, then additional Units shall
become vested on the Second Scheduled Vesting Date so that the total number of
Participant’s vested Units (including any Units that became vested on the First
Scheduled Vesting Date) is equal to a Pro Rata Portion of the Units. Subject to
Section 2(a), if Participant ceases to be an employee of the Company after the
Second Scheduled Vesting Date but prior to the Third Scheduled Vesting Date by
reason of Retirement, then additional Units shall become vested on the Third
Scheduled Vesting Date so that the total number of Participant’s vested Units
(including any Units that became vested on the First Anniversary Date and the
Second Anniversary Date) is equal to a Pro Rata Portion of the Units. For
purposes of this Section 2(c), “Pro Rata Portion” means (a) the number of Units
awarded to Participant, multiplied by an amount equal to (b) (i) the number of
full calendar months Participant was employed by the Company or any Affiliate
from the Grant Date to the date of Retirement, divided by (ii) 60, and
“Retirement” means termination of employment by a Participant who is age 59 1/2
or older.     (d)   Continued Vesting Upon Termination of Employment Due to
Disability. Subject to Section 2(a), if Participant ceases to be an employee of
the Company or any Affiliate by reason of Disability (as defined below), the
Units shall not be forfeited, but shall continue to vest in accordance with
Section 2(b) as though such termination of employment had never occurred. For
purposes of this Section 2(d), “Disability” means leaving active employment with
the Company and qualifying and receiving disability benefits under the Company’s
long-term disability programs in effect from time to time.

2



--------------------------------------------------------------------------------



 



  (e)   Acceleration of Vesting Upon Death. If Participant ceases to be an
employee by reason of death, or if Participant dies after termination of
employment with the Company or an Affiliate due to Disability or Retirement but
prior to any Scheduled Vesting Date, then the Units will become vested in
accordance with this Section 2(e). If such death occurs prior to the last day of
the Performance Period, then all of the Units will vest upon Participant’s
death, whether or not the Peer Group ROE Ranking Target is achieved or exceeded
by the Company. If the death occurs on or after the last day of the Performance
Period, then all of the Units will vest upon Participant’s death, but only if
the Peer Group ROE Ranking Target has been achieved or exceeded by the Company.
    (f)   Acceleration of Vesting Upon Qualifying Termination. If Participant
has been continuously employed by the Company or any Affiliate of the Company
until the date of a Qualifying Termination (as defined below), then immediately
upon such Qualifying Termination Participant shall be vested in the number of
Units determined in accordance with this Section 2(f). If the Qualifying
Termination occurs on or after December 31, 2010 and prior to the last day of
the Performance Period, all of the Units shall vest, but only if the Alternative
Peer Group ROE Ranking Target (as defined in Exhibit A) has been achieved or
exceeded by the Company. If the Qualifying Termination occurs on or after the
last day of the Performance Period, all of the Units will vest upon such
Qualifying Termination but only if the Peer Group ROE Ranking Target has been
achieved or exceeded by the Company. If the Qualifying Termination occurs prior
to December 31, 2010, no Units shall vest at any time. For purposes of this
Section 2(f), the following terms shall have the following definitions:

  (i)   “Announcement Date” shall mean the date of the public announcement of
the transaction, event or course of action that results in a Change in Control.
    (ii)   “Cause” shall mean (A) the continued failure by Participant to
substantially perform Participant’s duties with the Company or any Affiliate
(other than any such failure resulting from Participant’s Disability (as defined
in Section 2(c)), after a demand for substantial performance is delivered to
Participant that specifically identifies the manner in which the Company
believes that Participant has not substantially performed Participant’s duties,
and Participant has failed to resume substantial performance of Participant’s
duties on a continuous basis, (B) gross and willful misconduct during the course
of employment (regardless of whether the misconduct occurs on the Company’s
premises), including, without limitation, theft, assault, battery, malicious
destruction of property, arson, sabotage, embezzlement, harassment, acts or
omissions which violate the Company’s rules or policies (such as breaches of
confidentiality), or other conduct which demonstrates a willful or reckless
disregard of the interests of the Company or its Affiliates or (C) Participant’s
conviction of a crime (including, without limitation, a misdemeanor offense)
which impairs Participant’s ability substantially to perform Participant’s
duties with the Company.

3



--------------------------------------------------------------------------------



 



  (ii)   “Change in Control” shall mean any of the following events occurring
after the date of this Agreement (but only if such event also constitutes a
change in ownership or effective control of the Company, or a change in the
ownership of a substantial portion of the assets of the Company, within the
meaning of Section 409A of the Code):

  (A)   The acquisition by any Person (as defined in Section 2(b)(vi)) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either (1) the then outstanding shares of Common
Stock (the “Outstanding Company Common Stock”) or (2) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this clause (A), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by a subsidiary of the Company or any employee benefit
plan (or related trust) sponsored or maintained by the Company or a subsidiary
of the Company (a “Company Entity”) or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clause (i), (ii) or (iii) of this
clause (A); or     (B)   Individuals who, as of the Grant Date, constitute the
Company’s Board of Directors (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors (except as a result of
the death, retirement or disability of one or more members of the Incumbent
Board); provided, however, that any individual becoming a director subsequent to
the date of this Agreement whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, (1) any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Incumbent Board, (2) any
director designated by or on behalf of a Person who has entered into an
agreement with the Company (or which is contemplating entering into an
agreement) to effect a Business Combination (as defined in Section 2(b)(iv)(C))
with one or more entities that are not Company Entities or (3) any director who
serves in connection with the act of the Board of Directors of increasing the
number of directors and filling vacancies in

4



--------------------------------------------------------------------------------



 



      connection with, or in contemplation of, any such Business Combination; or

  (C)   Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
Company Entity or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination; or     (D)   Approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company.

  (iii)   “Notice of Termination” shall mean a written notice which sets forth
the date of termination of Participant’s employment.     (iv)   “Person” shall
be defined as defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.    
(v)   “Qualifying Termination” shall mean: (A) a termination of Participant’s
employment with the Company or its Affiliates by the Company for any reason
other than Cause within 12 months following a Change in Control; provided,
however, that any such termination shall not be a Qualifying

5



--------------------------------------------------------------------------------



 



      Termination if Participant has been notified in writing more than 30 days
prior to the Announcement Date that Participant’s employment with the Company is
not expected to continue for more than 12 months following the date of such
notification, but only if Participant’s employment with the Company is
terminated within such 12 month period; and provided further, however, that any
such termination shall not be a Qualifying Termination if Participant has
announced in writing, prior to the date the Company provides Notice of
Termination to Participant, the intention to terminate employment, subject to
the condition that any such termination by the Company prior to Participant’s
stated termination date shall be deemed to be termination by Participant on such
stated date unless termination by the Company is for Cause; (B) a termination of
Participant’s employment with the Company or its Affiliates as a result of
Disability within 12 months following a Change in Control; or (C) a termination
of Participant’s employment with the Company or its Affiliates (other than a
termination by the Company for Cause) within 12 months following a Change in
Control, if, at the time of the Change in Control, such Participant is age 59
1/2 or older.

  (g)   Breach of Confidentiality Agreement. Notwithstanding any provision of
this Section 2 to the contrary, no Units shall vest if Participant has violated
any confidentiality or non-solicitation agreement between the Company or any
Affiliate and Participant since the Grant Date.     (h)   Forfeiture. Any Units
that do not become vested pursuant to this Section 2 shall be immediately and
irrevocably forfeited as of the date on which it is determined that such Units
will not vest. Upon forfeiture, Participant shall have no rights relating to the
forfeited Units (including, without limitation, any rights to receive a
distribution of Shares with respect to the Units and the right to receive
dividend equivalents).

3.   Restriction on Transfer       Except for transfers by will or the
applicable laws of descent and distribution, the Units cannot be sold, assigned,
transferred, gifted, pledged, or in any manner encumbered, alienated, attached
or disposed of, and any purported sale, assignment, transfer, gift, pledge,
alienation, attachment or encumbrance shall be void and unenforceable against
the Company. No such attempt to transfer the Units, whether voluntary or
involuntary, by operation of law or otherwise, shall vest the purported
transferee with any interest or right in or with respect to the Units or the
Shares issuable with respect to the Units.   4.   Distribution of Shares with
Respect to Units       Subject to the restrictions in this Section 4, following
the vesting of Units and following the payment of any applicable withholding
taxes pursuant to Section 8 of this Agreement, the Company shall cause to be
issued and delivered to Participant a certificate or certificates evidencing
Shares registered in the name of Participant or in the name of Participant’s
legal representatives, beneficiaries or heirs, as the case may be, as follows:

6



--------------------------------------------------------------------------------



 



  (a)   Scheduled Vesting Date Distributions. As soon as administratively
feasible following each Scheduled Vesting Date (but in no event later than
60 days following such Scheduled Vesting Date), all Shares issuable pursuant to
Units that become vested as of such Scheduled Vesting Date shall be distributed
to Participant, or in the event of Participant’s death, to the representatives
of Participant or to any Person to whom the Units have been transferred by will
or the applicable laws of descent and distribution.     (b)   Distributions
Following Retirement. If Participant’s employment with the Company or its
Affiliates is terminated due to Retirement, the distribution of the Shares that
become vested pursuant to Section 2(c) will be distributed as soon as
administratively practicable following the applicable Scheduled Vesting Date
(but in no event later than 60 days following such Scheduled Vesting Date).    
(c)   Distributions Following Disability. If Participant’s employment with the
Company or its Affiliates is terminated due to Disability, the distribution of
Shares that become vested pursuant to Section 2(d) shall not be accelerated and
such Shares will be distributed as soon as administratively practicable
following each of the applicable Scheduled Vesting Dates (but in no event later
than 60 days following any such Scheduled Vesting Date).     (d)   Distributions
Following Death. As soon as administratively feasible following the death of a
Participant (but in no event later than 60 days following such death) all Shares
issuable pursuant to Units that become vested pursuant to Section 2(e) shall be
distributed to Participant.     (e)   Qualifying Termination Distributions. As
soon as administratively feasible following a Separation From Service (as
defined below) in connection with a Qualifying Termination (but in no event
later than 60 days following such Separation from Service), all Shares issuable
pursuant to Units that become vested as a result of such Qualifying Termination
shall be distributed to Participant. For purposes of this Agreement, “Separation
From Service” shall mean a Participant’s separation from service with the
Company and its affiliates, as determined under Treasury Regulation section
1.409A-1(h)(1), provided, that the term “affiliate” shall mean a business entity
which is affiliated in ownership with the Company and that is treated as a
single employer under the rules of section 414(b) and (c) of the Code (applying
the eighty percent common ownership standard). Notwithstanding the foregoing,
any Shares issuable to a Specified Employee (as defined below) as a result of a
Separation From Service in connection with a Qualifying Termination will not be
delivered to such Specified Employee until the date that is six months and one
day after the date of the Separation From Service. For purposes of the preceding
sentence, “Specified Employee” shall mean any Participant who is a specified
employee for purposes of section 1.409A-1(i) of the U.S. Treasury Regulations,
determined in accordance with the rules set forth in the separate document
entitled “U.S. Bank Specified Employee Determination.”

7



--------------------------------------------------------------------------------



 



  (f)   No Fractional Shares. In the event that the number of Shares
distributable pursuant to this Section 4 is a number that is not a whole number,
then the number of Shares distributed shall be rounded down to the nearest whole
number.

5.   Securities Law Compliance       The delivery of all or any of the Shares in
accordance with this Award shall be effective only at such time that the
issuance of such Shares will not violate any state or federal securities or
other laws. The Company is under no obligation to effect any registration of the
Shares under the Securities Act of 1933 or to effect any state registration or
qualification of the Shares. The Company may, in its sole discretion, delay the
delivery of the Shares or place restrictive legends on such Shares in order to
ensure that the issuance of any Shares will be in compliance with federal or
state securities laws and the rules of the New York Stock Exchange or any other
exchange upon which the Company’s Common Stock is traded.   6.   Rights as
Shareholder; Dividend Equivalents       Prior to the distribution of Shares with
respect to Units pursuant to Section 4, Participant shall not have ownership or
rights of ownership of any Shares underlying the Units; provided, however, that
cash dividend equivalents shall accrue on the Shares underlying the Units,
whether such Units are vested or unvested, if cash dividends are declared by the
Company’s Board of Directors on the Common Stock after the Grant Date. Such
dividend equivalents will be in an amount of cash per Unit equal to the cash
dividend paid with respect to a share of outstanding Common Stock. The dividend
equivalents shall be treated as earnings on, and as a separate amount from, the
Units for purposes of Section 409A of the Code. No accrued dividend equivalents
shall be paid to Participant if the Company does not achieve or exceed the Peer
Group ROE Ranking Target. If the Company achieves or exceeds the Peer Group ROE
Ranking Target, dividend equivalents accrued prior to the Determination Date
will be paid to Participant as soon as administratively feasible after the
Determination Date (but in no event later than 30 days following the
Determination Date). After the Determination Date, if the Company has achieved
or exceeded the Peer Group ROE Ranking Target, dividend equivalents will be paid
to Participant with respect to unvested Shares on the same payment dates as
dividends to holders of the Common Stock are paid; provided, however, that, in
all events, any dividend equivalents paid in accordance with this sentence shall
be paid in the calendar year in which the dividends are declared, or, if later,
on or before the date that is two and one-half months after the date on which
such dividends are declared. Dividend equivalents paid with respect to dividends
declared before the delivery of the Shares underlying the Units following
vesting will be treated as compensation income for tax purposes and will be
subject to income and payroll tax withholding by the Company.   7.  
Distributions and Adjustments       The Award shall be subject to adjustment, in
accordance with Section 4(c) of the Plan, in the event that any distribution,
recapitalization, reorganization, merger or other event covered by Section 4(c)
of the Plan shall occur.

8



--------------------------------------------------------------------------------



 



8.   Income Tax Withholding       In order to comply with all applicable federal
or state income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal or state payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of Participant, are withheld or collected from Participant.
Participant may satisfy any applicable tax withholding obligations arising from
the receipt of Shares, or lapse of restrictions relating to the Units, by check
payable to the Company. In addition, Participant may, at Participant’s election,
satisfy the minimum tax withholding obligations that arise at the time of
delivery of Shares by electing to have the Company withhold a portion of the
Shares otherwise to be delivered with a Fair Market Value (as such term is
defined in the Plan) equal to the amount of such taxes. The election must be
made on or before the date that the amount of tax to be withheld is determined.
  9.   Miscellaneous

  (a)   Terms of Plan. This Agreement is issued pursuant to the Plan and is
subject to its terms. The Plan is available for inspection during business hours
at the principal office of the Company. In addition, the Plan may be viewed on
the U.S. Bancorp Intranet Website in the Human Resources, Compensation section
of such website.     (b)   No Right to Employment. This Agreement shall not
confer on Participant any right with respect to continuance of employment with
the Company or any Affiliate, nor will it interfere in any way with the right of
the Company or any Affiliate to terminate such employment at any time.     (c)  
Tax Matters. Participant acknowledges that the grant, vesting or any payment
with respect to this Award, and the sale or other taxable disposition of the
Shares issued with respect to the Units hereunder may have tax consequences
pursuant to the Code or under local, state or international tax laws.
Participant acknowledges that Participant is relying solely and exclusively on
Participant’s own professional tax and investment advisors with respect to any
and all such matters (and is not relying, in any manner, on the Company or any
of its employees or representatives). Participant understands and agrees that
any and all tax consequences resulting from the Award and its grant, vesting or
any payment with respect thereto, and the sale or other taxable disposition of
the Shares acquired pursuant to the Award, is solely and exclusively the
responsibility of Participant without any expectation or understanding that the
Company or any of its employees or representatives will pay or reimburse
Participant for such taxes or other items.     (d)   Section 409A. It is
intended that the Plan and the Agreement shall comply with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, and the provisions of this Agreement shall be construed and
administered accordingly.

10.   Governing Law       This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota.

9



--------------------------------------------------------------------------------



 



EXHIBIT A
PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT
This Exhibit A to the Performance Restricted Stock Unit Award Agreement sets
forth the method for determining whether the Company has achieved or exceeded
the “Peer Group ROE Ranking Target” or the “Alternative Peer Group ROE Ranking
Target,” as the case may be.
Peer Group ROE Ranking Target
“Peer Group ROE Ranking Target” means a Peer Group ROE Ranking of 50%.
The Committee shall determine whether the Company has achieved or exceeded the
Peer Group ROE Ranking Target through application of the following definitions:
“Peer Group ROE Ranking” means the percentile rank of Company ROE relative to
Peer Group ROE.
“Company ROE” means the simple average of the ROE achieved by the Company during
each of the fiscal years ending December 31, 2010, 2011 and 2012.
“Peer Group ROE” means the simple average of the ROE achieved by each of the
Peer Group Companies during each of the fiscal years ending December 31, 2010,
2011 and 2012.
“ROE” means (a) the net income of a company attributable to shareholders during
each of the fiscal years ending December 31, 2010, 2011 and 2012, divided by
(b) the average total common shareholders’ equity of such company as of
December 31, 2010, 2011 and 2012, respectively.
“Peer Group Companies” means the following companies: Bank of America
Corporation; BB&T Corporation; Fifth Third Bancorp; JPMorgan Chase and Co.;
Keycorp; The PNC Financial Services Group, Inc.; Regions Financial Corporation;
SunTrust Banks, Inc.; and Wells Fargo & Company.
“Performance Period” means the three-year period ending December 31, 2012.
“Determination Date” means the date on which the Peer Group ROE Ranking is
determined, which date shall not be later than 60 days after the last day of the
Performance Period.
Alternative Peer Group ROE Ranking Target
“Alternative Peer Group ROE Ranking Target” means an Alternative Peer Group ROE
Ranking of 50%.
The Committee shall determine whether the Company has achieved or exceeded the
Alternative Peer Group ROE Ranking Target through application of the following
definitions:
“Alternative Peer Group ROE Ranking” means the percentile rank of the
Alternative Company ROE relative to the Alternative Peer Group ROE.
“Alternative Company ROE” means the simple average of the Alternative ROE
achieved by the Company during each of the fiscal years ending December 31, 2010
and 2011, unless the Alternative Performance Period is comprised only of the
fiscal year ending December 31, 2010, in

A-1



--------------------------------------------------------------------------------



 



which case the “Alternative Company ROE” means the Alternative Company ROE
achieved by the Company during such fiscal year.
“Alternative Peer Group ROE” means the simple average of the Alternative ROE
achieved by each of the Peer Group Companies during each of the fiscal years
ending December 31, 2010 and 2011, unless the Alternative Performance Period is
comprised only of the fiscal year ending December 31, 2010, in which case the
“Alternative Company ROE” means the Alternative ROE achieved by the Peer Group
Companies during such fiscal year.
“Alternative ROE” means, in cases where the Alternative Performance Period is
comprised of the two-year period ending December 31, 2011, (a) the net income of
a company attributable to shareholders during each of the fiscal years ending
December 31, 2010 and 2011, divided by (b) the average total common
shareholders’ equity of such company as of December 31, 2010 and 2011,
respectively. If the Alternative Performance Period is comprised only of the
fiscal year ending December 31, 2010, the “Alternative ROE” means for a company
(i) the net income of such company attributable to shareholders during such
fiscal year, divided by (ii) the average total common shareholders’ equity of
such company as of December 31, 2010.
“Peer Group Companies” means the following companies: Bank of America
Corporation; BB&T Corporation; Fifth Third Bancorp; JPMorgan Chase and Co.;
Keycorp; The PNC Financial Services Group, Inc.; Regions Financial Corporation;
SunTrust Banks, Inc.; and Wells Fargo & Company.
“Alternative Performance Period” means (i) the two-year period ending
December 31, 2011, if a Qualifying Termination occurs on or after December 31,
2011 but before December 31, 2012 or (ii) the fiscal year ending December 31,
2010, if a Qualifying Termination occurs on or after December 31, 2010 but
before December 31, 2011.
“Alternative Determination Date” means the date on which the Alternative Peer
Group ROE Ranking is determined, which date shall not be later than 60 days
after the date of the Qualifying Termination.
Committee Determinations
The Committee shall make all determinations regarding achievement of the Peer
Group ROE Ranking Target or the Alternative Peer Group ROE Ranking Target, as
the case may be. The Committee shall determine the Company ROE and the
Alternative Company ROE by reference to the financial statements of the Company
set forth in the Company’s reports filed with the Securities and Exchange
Commission. The Committee shall determine the Peer Group ROE Ranking and the
Alternative Peer Group ROE Ranking by reference to publicly available financial
information regarding the Peer Group Companies. The Committee may modify the
Companies comprising the Peer Group Companies as necessary or appropriate. Any
determination by the Committee pursuant to this Exhibit A will be binding upon
each Participant and the Company.

A-2